12 So. 3d 923 (2009)
Alfredo C. CANSECO, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-0263.
District Court of Appeal of Florida, First District.
July 17, 2009.
Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Giselle Denise Lylen, Assistant Attorney General, for Appellee.
PER CURIAM.
We affirm but certify the same issue as certified in State v. Freijo, 987 So. 2d 190 (Fla. 3d DCA 2008), as being one of great public importance.
WHETHER A DEFENDANT MAY OBTAIN THE BENEFIT OF A NEW TWO-YEAR WINDOW PERIOD UNDER STATE V. GREEN, 944 So. 2d 208 (Fla.2006), IF THE CLAIMANT RECEIVED ACTUAL NOTICE OF A DEPORTATION PROCEEDING MORE THAN TWO YEARS BEFORE THE MOTION TO WITHDRAW PLEA?
WOLF, WEBSTER, and CLARK, JJ., concur.